Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 9, 10, and 13 are hereby REJOINED.

Allowable Subject Matter
Claims 1, 9-10, 13, 14-17, 18, 34-41 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Particularly Liao US 2014/0187157 teaches the general state of the art of wearable devices (wrist-watch) comprising wireless charging and further comprising dummy resonators (see FIG1-2); and Kitamura et al. US 2015/0263528 teaches the general known state of the providing said dummy resonators (relay coils) internal to the receiving device (see FIGURE 3).
The primary reason for allowance of the claims is the inclusion of  the particular claimed structure comprising a wearable device including a wireless charging device, the wearable device comprising: a housing; a first strap having a distal end and one end being connected to one side of the housing; a second strap having a distal end and another end connected to another side of the housing; a first buckle provided at the distal end of the first strap; a second buckle provided a dummy resonator extended adjacently along more than one side of the reception resonator in the housing, physically separated from the reception resonator by a gap, and configured to be electrically coupled with the reception resonator to forward the AC power transmitted from the external device to the reception resonator. (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836